Citation Nr: 1741309	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.P.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 RO decision that denied service connection for disabilities of the cervical and lumbar spine.

In September 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for scheduling of a Board hearing.

A hearing was held in November 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

1. The Veteran's current cervical spine disability is unrelated to service and arthritis did not manifest within the one year presumptive period.

2. The Veteran's current lumbar spine disability is unrelated to service and arthritis did not manifest within the one year presumptive period.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. A lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in May 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the etiology of the current cervical spine and lumbar spine disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). At the hearing, the Veteran stated that he intended to submit additional medical evidence in support of his claim, and the Board held the record open for more than the requested period, but the Veteran has not submitted additional evidence.

In April 2013, the Veteran asserted that his VA examination was inadequate because he was not physically examined. However, the VA examiner interviewed the Veteran and stated that it was not safe to remove him from his wheelchair. The Board finds that the September 2010 VA examination is adequate and probative for VA purposes because the examiner considered his reported history of injuries in service and afterward, reviewed his medical records, and included the reports of multiple imaging studies of the spine in the examination report. The examiner relied on sufficient facts and data and provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its September 2015 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) schedule a Board hearing, and this was done.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with current disabilities of the cervical spine and lumbar spine. Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.

The Veteran essentially contends that he injured his cervical spine and lumbar spine during service, as a result of intensive physical airborne and Ranger training, to include parachute jumps and frequently running long distances while wearing a very heavy backpack. 

The Veteran's DD Form 214 shows that he served in the U.S. Army during peacetime from September 1978 to September 1981, and his primary military occupational specialty (MOS) was infantryman. He received a parachutist badge and took basic airborne training of 3 weeks in January 1979. He did not receive any combat citations.

Service treatment records are negative for complaints, treatment or diagnosis of disabilities of the cervical or lumbar spine. Service treatment records reflect treatment for other medical problems. On periodic medical examination in October 1980, the Veteran's neck and spine were clinically normal. A September 1981 statement of option regarding a medical examination for separation reflects that the Veteran said he did not want a separation medical examination. A separation examination was not completed.

Post-service medical records are negative for complaints or treatment of disabilities of the cervical and lumbar spine until 2009, approximately 28 years after separation from service.

Private medical records dated in March 2009 show that the Veteran suffered a fracture of the cervical spine after a fall in early March 2009. A discharge summary from Florida Hospital reflects that the Veteran was found unconscious by his wife, and brought to the emergency room. A computed tomography (CT) scan showed a fracture of the C4 spinous process. There was mild retrolisthesis of C3 associated with a tear with opacified posterior longitudinal ligament at the C3-C4 level and changes of the cervical spine at C4-C6 consistent with diffuse idiopathic skeletal hyperostosis (DISH) or ankylosing spondylitis with associated opacification of the posterior longitudinal ligament. A magnetic resonance imaging (MRI) showed cervical stenosis at C3-C4 due to retrolisthesis with broad-based herniation, ligamentum flavum thickening and loss of cerebrospinal fluid around the cord. The examiner indicated that there was underlying spondyloarthropathy suggesting DISH, with some degree of associated ossification of the posterior longitudinal ligament. He underwent surgery of the cervical spine. It was noted that the Veteran had a history of chronic low back pain. The pertinent discharge diagnoses were C3 fracture secondary to fall, status post C3 to C7 surgery, quadriplegia, and chronic low back pain.

A VA social work note dated in late March 2009 reflects that the Veteran fell in his yard in early March 2009, and he was currently hospitalized at Lucerne Hospital with a diagnosis of quadriplegia secondary to cervical injury, status post fixation. A January 2013 VA long-term care note reflects that the Veteran previously worked in a nursery for 25 years, and also as a sales representative. The pertinent diagnoses were quadriplegia, C4 incomplete in March 2009 due to a fall, with subsequent cervical decompression and cervical spine fusion, arthrosis of bilateral shoulders, chronic pain, and low back pain, with an April 2010 X-ray study showing a new L1 compression fracture and multi-level degenerative joint disease and degenerative disc disease.

The Veteran filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526) in April 2010, and claimed service connection for disabilities of the cervical and lumbar spine.

On VA examination in September 2010, the Veteran contended that the frequency and intensity of the physical training and parachute jumps during service caused his current neck and low back disabilities. The Veteran reported that he started experiencing low back pain in 1985, when he picked up something that was not that heavy, and immediately had low back pain. The examiner noted that the Veteran sustained a cervical spine fracture within the past two years when he lost consciousness and fell backward. He was a quadriplegic and wheelchair-bound since his cervical spine fracture in "2008." A cervical spine surgery was required for stabilization of his cervical spine. The examiner indicated that the Veteran had the following spine trauma: cervical spine fracture following a fall from standing height resulting from a loss of consciousness. Currently the Veteran complained of neck and low back pain. The examiner did not perform a physical examination of the Veteran, stating that such examination was not possible or safe to the Veteran or to this examiner under the circumstances and in the environment. A physical examination of the Veteran's cervical/lumbar spine and extremities would require him to be safely transferred from his motorized wheelchair with the assistance of others skilled in such transfers, removal of his clothes and lower leg appliances, an appropriately sized examination table that would allow a safe examination of the Veteran and the personnel to redress the Veteran reapply his appliances and safely transfer him back to his motorized wheelchair. 

The examiner included multiple imaging studies of the spine in the examination report. An August 2009 X-ray study of the cervical spine showed laminectomy with transpedicular fusion from C3 to C7 in good alignment without spondylolisthesis or instability. An April 2010 X-ray study showed new mild L1 compression deformity, no subluxation, and increased degenerative disc and facet disease. A September 2010 MRI of the cervical spine showed mild discogenic degenerative changes without areas of canal or foraminal narrowing. The diagnosis was C3-C7 posterior spinal fusion and new L1 mild compression deformity reported by the radiologist on comparison of radiographs obtained in July 2009 when compared to an April 2010. Lumbar spondylosis was reported by the radiologist in April 2010. 

The VA examiner opined that the claimed neck and lower back conditions are not caused by or a result of in-service illness, injury or event. The rationale for the opinion was that the Veteran's history of neck and lower back conditions during active military service were not substantiated by the examiner's review of the available records. The examiner stated that although physical examination of the Veteran was not performed today by this examiner, no nexus was established between his active military service and his current neck and lower back conditions. The posterior spinal fusion of the Veteran's cervical spine from C3-C7 that was required as a result of his cervical spine fractures and resulting quadriparesis from a fall occurring after discharge from military service would be the major contributing cause of the Veteran's current neck condition. The radiologist's report of a new L1 compression deformity on comparison between July 2009 and April 2010 lumbar spine radiographs would also be consistent with that lower back condition occurring after discharge from active military service. 

A January 2013 VA physician note reflects that the Veteran complained of low back pain since his hospitalization from December 2012 to January 2013. An X-ray study showed degenerative disc and facet disease, new L2-3 mild to moderate compression deformities or fractures. It was noted that the Veteran had osteoporosis and was at high risk for spontaneous fractures.

In correspondence submitted in April 2013, the Veteran asserted that landing after parachute jumps in service was quite painful, and he also ran for miles and miles and performed calisthenics. He asserted that all of these events caused him to have many of his current injuries. He said that after transferring out of the Rangers he went to a recon infantry unit which "was not as bad but still a lot." He said that upon separation from service, unfortunately he did not have the luxury of time to have a medical examination. He asserted that he had back pain during and after service, prior to his March 2009 fall. He said he did not complain of pain as a Ranger trainee because he was in a culture in which complaints were treated as weakness.

At his November 2016 Board hearing, the Veteran testified that he experienced pain in service but did not seek treatment because in his unit, soldiers generally did not go on sick call unless they were near death. He said that sometimes he hit the ground very hard on the landing after a parachute jump. He said that at separation, he was offered a physical examination but refused, because he was ready to get out of the military. He contended that if such an examination had been performed, a back disability would have been discovered. He testified that he had continuing back problems after service. He stated that after service he was employed in the nursery business in a physical job, and there were times when his back hurt so badly it was unbearable. He took breaks, treated himself with aspirin, and tried to work through it. He sometimes left work early due to the pain. He testified that he did not seek medical treatment for this problem, and could not recall when he was first treated for cervical or lumbar spine symptoms.

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet.App. 498, 511 (1995). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id. The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review. Allday v. Brown, 7 Vet.App. 517, 527 (1995). 

The Board has reviewed all of the evidence of record. Service treatment records are entirely negative for complaints, treatment or diagnosis of disabilities of the cervical or lumbar spine, although the Veteran received treatment for several other medical conditions, including blisters and ankle pain. Despite the Veteran's recent contentions that he did not seek treatment for existing back pain during Ranger training because it was not acceptable to go to sick call, contemporaneous service treatment records reflect that he sought treatment on two occasions in March 1979 for a blister of the heel, as well as for other conditions. This evidence weighs against the credibility of the Veteran's statements that he did not seek treatment for his back only because it was not acceptable to do so. Moreover, the Veteran's spine was clinically normal on medical examination during service in October 1980.

There is no post-service medical evidence of complaints or treatment for symptoms of the cervical or lumbar spine until March 2009, when the Veteran was treated for an intercurrent cervical spine fracture resulting in quadriplegia. Although the Veteran reported that he had a history of chronic low back pain during that hospitalization, he did not mention any in-service spine injury or symptoms. In fact, the evidence of record shows that the Veteran has also stated that his back pain began at work, after separation from service. The Veteran told the September 2010 VA examiner that he started experiencing low back pain in 1985, when he picked up something that was not that heavy, and immediately had low back pain. He also testified at his Board hearing that he experienced back pain after service, while performing physical labor at a plant nursery. Records reflect that he held this job for over two decades.

The Veteran did not claim that he had back or neck pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2010. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999). 

The March 2009 private medical records also demonstrate that the Veteran had an underlying idiopathic spinal disorder consistent with DISH, in addition to the current cervical spine fractures.

DISH is defined as a rheumatologic disorder characterized by hyperostosis, most prominently the anterior longitudinal ligament and other structures anterior to the vertebral column; it is seen most often in the elderly. Severe cases may resemble ankylosing spondylitis. See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 892).

Further, the evidence clearly shows that the Veteran incurred intercurrent injuries to the lumbar spine in 2010 and 2013, several years after service, at which point new lumbar vertebra fractures were diagnosed.

The September 2010 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current disabilities of the cervical and lumbar spine and service is therefore of entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). The examiner considered all of the evidence and concluded that the Veteran's cervical spine and lumbar spine disabilities were not related to service, based on the reported history, the medical records, and the nature of the post-service current disabilities. Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the statements of the Veteran. As noted, he is competent to testify as to his observations, including his in-service and post service symptoms. Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of spine pain since service, and his statements in this regard are not credible when contrasted with the contemporaneous medical records, the post-service medical records showing intercurrent injuries, and his statements made to medical providers.

To the extent that the Veteran has expressed his opinion that his current cervical spine and lumbar spine disabilities are related to in-service injuries, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The statements of the Veteran as to the etiology of his cervical spine and lumbar spine disabilities are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis. Cf. 38 C.F.R. § 3.307 (c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303 (b) are not for application.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for cervical spine and lumbar spine disabilities and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


